DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0195948 A1 (“Li”) in view of US 2021/0203945 A1 (“Liu”).
Regarding claim 1, Li discloses an image decoding method (e.g. see at least decoding process in Fig. 17) performed by a decoding apparatus (e.g. see at least decoder in Fig. 7), the image decoding method comprising: receiving a bitstream including prediction information of a current block (e.g. see at least receiving a coded video bitstream including signaling information for a current block in S1700 in Fig. 17, e.g. see at least paragraph [0170]); constructing a merge candidate list for the current block (e.g. see constructed merge candidate list, e.g. see at least paragraph [0133]); deriving motion information of the current block (e.g. see at least merge candidate selected from the merge candidate list can be used to provide a starting point at a reference picture. A motion vector of the current block can be expressed with the starting point, e.g. see at least paragraph [0132]) based on a merge candidate indicated by a candidate flag of the current block in the merge candidate list (e.g. see at least base candidate index, e.g. see at least paragraph [0134]); deriving a Motion Vector Difference (MVD) of the current block (e.g. see at least motion offset including a motion magnitude and a motion direction with respect to the starting point, e.g. see at least paragraph [0132]) based on whether integer sample precision or fractional sample precision is used for the motion information (e.g. see pixel distances from ¼-pel to 32-pel as shown in Table 3 used to provide motion magnitude, e.g. see at least paragraph [0135]), and based on MVD 
Although Li discloses (i) the MVD distance and (ii) the MVD direction, it is noted Li differs from the present invention in that it fails to particularly disclose (iii) a shift value. Further, although Li discloses the integer sample precision or fractional sample precision is used for the motion information, it is noted Li differs from the present invention in that it fails to particularly disclose wherein, based on the integer sample precision being used for the motion information, an absolute value of the MVD offset is derived to 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li and Liu before him/her, to modify the method  and apparatus for signaling of multi-hypothesis for skip and merge mode and signaling of distance offset table in merge with motion vector difference of Li with Liu in order to improve coding efficiency of current coding tools related to ultimate motion vector expression. 
Regarding claim 4, although Li discloses wherein the MVD offset is derived based on MmvdDistance and MmvdSign (e.g. see at least motion offset including a motion magnitude (see distance in Table 3) and a motion direction (see sign in Table 4 ) with respect to the starting point, e.g. see at least paragraph [0132]), it is noted Li differs from the present invention in that it fails to particularly disclose derived based on MmvdDistancePrecisionShift, as in: wherein the MVD offset is derived based on an equation below, 
    PNG
    media_image1.png
    60
    663
    media_image1.png
    Greyscale
where MmvdOffset[x0][y0][0] represents an x component of the MVD offset, MmvdOffset[x0][y0][1] represents a y component of the MVD offset, MmvdDistance[x0][y0] represents the MVD distance, 
Regarding claim 5, Li in view of Liu further teaches wherein, based on a reference picture indicated by a reference picture index of the merge candidate being a current picture including the current block (Liu: e.g. see current picture referencing CPR put in the last position of reference picture list 0, e.g. see at last paragraphs [0142], [0258]), the integer sample precision is used for the motion information (Liu: see at least for CPR fractional precision not allowed, e.g. see at least paragraph [0259]), and wherein, based on the reference picture indicated by the reference picture index of the merge candidate not being the current picture (Liu: e.g. see current picture referencing CPR put in the last position of reference picture list 0, e.g. see at last paragraphs [0142], [0258]; reference picture other than the current picture in the reference list indicated by the reference index meet the limitations), the fractional sample precision is used for the motion information (Liu: e.g. see at least for CPR fractional precision not allowed, e.g. see at least paragraph [0259]; thus, for non-CPR fractional precision is allowed). The motivation above in the rejection of claim 1 applies here. 
Regarding claim 6, although Li discloses the table for the MVD distance, it is noted Li differs from the present invention in that it fails to particularly disclose wherein the table for the MVD distance comprises 57Attorney Docket No.: 21613-0500001 Client Ref.: BPP2019-0357US; 19ASL544PCO USOl 
    PNG
    media_image2.png
    195
    481
    media_image2.png
    Greyscale
where 
Liu however, teaches wherein the table for the MVD distance comprises 57Attorney Docket No.: 21613-0500001 Client Ref.: BPP2019-0357US; 19ASL544PCO USOl 
    PNG
    media_image2.png
    195
    481
    media_image2.png
    Greyscale
 where mmvd_distance_idx[x0][y0] represents the MVD distance index, and MmvdDistance[x0][y0] represents the MVD distance (e.g. see at least Table 7-7, e.g. see at least paragraph [0347]).  The motivation above in the rejection of claim 3 applies here. 
Regarding claim 7, Li further discloses wherein the table for the MVD direction comprises 
    PNG
    media_image3.png
    102
    604
    media_image3.png
    Greyscale
where mmvddirectionidx[x0][y0] represents the MVD direction index, MmvdSign[x0][y0][0] represents an x component of the MVD direction, and MmvdSign[x0][y0][1] represents a y component of the MVD direction (e.g. see Table 5, e.g. see at least paragraph [0123]).  



	Regarding claims 8, 11-15 the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive.

However, the examiner respectfully disagrees. The rejections above has been clarified to illustrate that newly added claim limitations remain unpatentable over Li in view of Liu. As noted above, Liu at least in paragraphs [0226]-[0228] teaches the shift value and paragraph [0356] Table 7-x illustrates left shifting by 4 for 1-pel and by 2 for ½-pel. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lai et al., US 20210306659 A1, discloses Method And Apparatus Of Merge With Motion Vector Difference For Video Coding
Liu et al., US 20210152845 A1, discloses CONSTRUCTION OF MERGE WITH MOTION VECTOR DIFFERENCE CANDIDATES
Chen et al., US 10944983 B2, discloses Method Of Motion Information Coding
Li et al., US 20200154101 A1, discloses METHOD AND APPARATUS FOR VIDEO CODING

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485